United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4278
                                   ___________

Dorman D. Walker,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota
United States of America,               *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                            Submitted: May 7, 1998
                                Filed: May 27, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Dorman D. Walker appeals from the final judgment entered in the District Court1
for the District of South Dakota granting summary judgment in favor of the United
States in Walker&s action under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680,
and denying Walker&s pending motions. After careful review of the record and the
parties& submissions, we conclude that the district court correctly denied Walker&s




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
motions and granted summary judgment to the United States for the reasons stated in
the court&s memorandum opinion and order.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-